Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephanie Davy-Jow on 12/28/2021.

The application has been amended as follows: 

In claim 1, line 8, change: “simulating a dispersal” to “simulating, by a computer, a dispersal”
In claim 1, line 9, change: “determine conditions” to “determine optimal conditions”
In claim 1, line 13, change: “to a sea, taking the conditions” to “to the sea, taking the optimal conditions”

In claim 7, line 4, change: “the sea comprises step of” to “the sea further comprises an intermediate step of”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA L BARLOW/Primary Examiner, Art Unit 3644